Back to Form 10-K
[form10-k.htm]                                                                               Exhibit
10.55.8
 

 HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract          AHCA
CONTRACT NO. FA905      AMENDMENT NO. 7  

 
 

  THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the "Vendor" or “Health Plan”, is
hereby amended as follows:

 
1.  
Effective November 1, 2011, Attachment I, Scope of Services, Capitated Health
Plans, is hereby amended to include Attachment I, Exhibit 1-B, Revised Maximum
Enrollment Levels, attached hereto and made a part of the Contract. All
references in the Contract to Attachment I, Exhibits 1 and 1-A, shall
hereinafter also refer to Attachment I, Exhibit 1- B, as appropriate.

 
2.  
Attachment II, Core Contract Provisions, Section XVI., Terms and Conditions, is
hereby amended to include Item HH. as follows:

 
 

  HH. Scrutinized Companies Lists

 

    The Vendor shall complete Attachment VI, Vendor Certification Regarding
Scrutinized Companies Lists, attached hereto and made a part of the Contract,
certifying that it is not listed on either the Scrutinized Companies with
Activities in Sudan List or the Scrutinized Companies with Activities  in the
Iran Petroleum Energy Sector List, created pursuant to section 215.473, Florida
Statutes (F.S.).  Pursuant to section 287.135(5), F.S., the Vendor agrees the
Agency may immediately terminate this Contract for cause if the Vendor is found
to have submitted a false certifiation or if the Vendor is placed on the
Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies
with Activitites in the iran Petroleum Energy Sector List during the term of the
Contract.

 

    Unless otherwise stated, this amendment is effective upon execution by both
parties.

 

    All provisions not in conflict with this amendment are still in effect and
are to be performed at the level specified in the Cotnract.

 

    This amendment and all its attachments are hereby made a part of the
Contract.

 

    This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

AHCA Contract No. FA905, Amendment No. 7, Page 1 of 2



 
 

--------------------------------------------------------------------------------

 
 

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 


  IN WITNESS WHEREOF, the Parties hereto have caused this seven (7) page
amendment (including all attachments) to be executed by their officials
thereunto duly authorized.

 

 HEALTHEASE OF FLORIDA, INC.  
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
                   
SIGNED
BY:
/s/Christina Cooper  
SIGNED
BY:
/s/Elizabeth Dudek           NAME: Christina Cooper   NAME: Elizabeth Dudek    
      TITLE: President, FL & HI Division   TITLE: Secretary           DATE: 
11/8/11   DATE: 11/16/2011          

 
 
List of Attachments/Exhibits included as part of this amendment:

 
 
Specify
Type
Letter/
Number
Description Exhibit 1-B Revised Maximum Enrollment Levels (4 Pages) Attachment
VI Vendor Certification Regarding Scrutinized Companies Lists (1 Page)

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

AHCA Contract No. FA905, Amendment No. 7, Page 2 of 2



 
 

--------------------------------------------------------------------------------

 
 

 
 

 HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract        
 ATTACHMENT I      EXHIBIT 1-B      REVISED MAXIUMU ENROLLMENT LEVELS  

 

 
Maximum enrollment levels and Health Plan provider numbers associated with the
counties and populations served. Exhibit 2-NR-B provide the capitation rate
tables respective to the areas of operation listed below.

 

 A. Non-Reform 
 

 
 

See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates

 
Area 1 Counties: Escambia, Santa Rosa
 
Effective Date: 11/01/11 Escambia, 08/01/11 Santa Rosa
County
Enrollment Level
Provider Number
Escambia
67,500
TBD
Santa Rosa
31,500
015019343



 

See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates

 
Area 2 Counties: Calhoun, Gadsden, Jefferson, Leon, Liberty, Madison, Wakulla
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Calhoun
800
015019340
Gadsden
3,500
015019315
Jefferson
1,000
015019318
Leon
7,000
015019320
Liberty
400
015019342
Madison
1,500
015019322
Wakulla
1,000
015019336

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
AHCA Contract No. FA905, Attachment I, Exhibit 1-B, Page 1 of 4

 

--------------------------------------------------------------------------------

 



HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates 

 
Area 3 Counties:  Citrus, Lake, Marion, Putnam
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Citrus
7,500
015019309
Lake
7,000
015019319
Marion
20,000
015019323
Putnam
6,000
015019329



 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates

 
Area 4 Counties: Duval, Volusia
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Duval
55,000
015019313
Volusia
15,000
015019335



 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates

 
Area 5 Counties: Pasco, Pinellas
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Pasco
6,000
015019302
Pinellas
9,000
015019303

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
AHCA Contract No. FA905, Attachment I, Exhibit 1-B, Page 2 of 4

 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates

 
Area 6 Counties: Highlands, Hillsborough, Manatee, Polk
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Highlands
3,000
015019317
Hillsborough
18,000
015019300
Manatee
6,000
015019301
Polk
10,000
015019304



 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates

 
Area 7 Counties: Brevard, Orange, Osceola, Seminole
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Brevard
14,000
015019308
Orange
25,000
015019327
Osceola
8,000
015019328
Seminole
4,000
015019333



 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates

 
Area 8 County: Sarasota
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Sarasota
3,000
015019332

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 

 
AHCA Contract No. FA905, Attachment I, Exhibit 1-B, Page 3 of 4
 

--------------------------------------------------------------------------------

 
 
 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates

 
Area 9 Counties: Martin, Palm Beach
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Martin
5,000
015019324
Palm Beach
10,500
015019339



 
 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates

 
Area 10 County: Broward
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Broward
13,500
015019337



 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates,
plus Transportation

 
Area 11 County: Miami-Dade
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Miami-Dade
25,000
015019338

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA905, Attachment I, Exhibit 1-B, Page 4 of 4



 
 

--------------------------------------------------------------------------------

 

 

 ATTACHMENT VI  VENDOR CERTIFICATION REGARDING  SCRUTINZED COMPANIES LISTS

 
 

        Vendor Name:  HealthEase of Florida, Inc.       Vendor FEIN:  59-3646690
 

      Vendor's authorized Representative Name and Title: Christina Cooper,
President  

    Address:  8735 Henderson Rd        

City:   Tampa State:   FL Zip:    33634      

Telephone Number: 813-206-3213        

Email Address: chrissie.cooper @wellcare.com          

 


 

Section 287.135, Florida Statutes, prohibits agencies from contracting with
companies, for goods or services over $1,000,000, that are on either the
Scrutinized Compaies with Activities in Sudan List or the Scrutinized Companies
with Activities in the Iran Petroleum Energy Sector List.  Both lists are
created pursuant to section 215.473, Florida Statutes.   As the person
authorized to sign on behal of the Vendor, I hereby certify that the company
identified above in the section entitled "Vendor Name" is not listed on either
the Scrutinized Companies with Activities in Sudan List or the Scrutinized
Companies with Activities in the Iran Petroleum Energy Sector List.  I
understand that pursuant to section 287.135, Florida Statutes, the submission of
a false certification may subject company to civil penalties, attorney's fees,
and/or costs.

 

    Certified By:  /s/Christina Cooper  , who is authorized to sign on behalf of
the above referenced company.

  Authorized Signature Print Name and Title:    Christina Cooper, President    
 

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA905, Attachment VI, Page 1 of 1



 
 

--------------------------------------------------------------------------------

 